       Case MDL No. 2915 Document 119 Filed 08/26/19 Page 1 of 24



            BEFORE THE UNITED STATES JUDICIAL PANEL ON
                    MULTIDISTRICT LITIGATION


IN RE: CAPITAL ONE CONSUMER DATA     )        MDL No. 2915
SECURITY BREACH LITIGATION           )

              CAPITAL ONE DEFENDANTS’ RESPONSE TO
   MOTIONS FOR TRANSFER AND CONSOLIDATION UNDER 28 U.S.C. § 1407


                                   David L. Balser
                                   Georgia Bar No. 035835
                                   S. Stewart Haskins II
                                   Georgia Bar No. 336104
                                   John C. Toro
                                   Georgia Bar No. 175145
                                   Kevin J. O’Brien
                                   Georgia Bar No. 714849
                                   Robert D. Griest
                                   Georgia Bar No. 294216
                                   KING & SPALDING LLP
                                   1180 Peachtree Street, N.E.
                                   Atlanta, Georgia 30309
                                   Telephone: (404) 572-4600
                                   Facsimile: (404) 572-5140
                                   dbalser@kslaw.com
                                   shaskins@kslaw.com
                                   jtoro@kslaw.com
                                   kobrien@kslaw.com
                                   rgriest@kslaw.com

                                   Mary C. Zinsner (VSB No. 31397)
                                   TROUTMAN SANDERS LLP
                                   401 9th Street, NW, Suite 1000
                                   Washington, DC 20004
                                   Telephone: (703) 734-4334
                                   Facsimile: (703) 734-4340
                                   mary.zinsner@troutman.com

                                   Robert A. Angle (VSB No. 37691)
                                   Jon S. Hubbard (VSB No. 71089)
                                   Timothy J. St. George (VSB No. 77349)
                                   Harrison Scott Kelly (VSB No. 80546)
                                   TROUTMAN SANDERS LLP
                                   1001 Haxall Point
Case MDL No. 2915 Document 119 Filed 08/26/19 Page 2 of 24



                            Richmond, VA 23219
                            Telephone: (804) 697-1200
                            Facsimile: (804) 697-1339
                            robert.angle@troutman.com
                            jon.hubbard@troutman.com
                            timothy.st.george@troutman.com
                            scott.kelly@troutman.com

                            Counsel for Capital One Financial Corporation,
                            Capital One Bank (USA), N.A., and
                            Capital One, N.A.
                Case MDL No. 2915 Document 119 Filed 08/26/19 Page 3 of 24



                                                   TABLE OF CONTENTS


INTRODUCTION .......................................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 3

ARGUMENT .................................................................................................................................. 5

I.        The Related Actions Should Be Consolidated in the Eastern District of Virginia,
          Alexandria Division. ........................................................................................................... 5

          A.         All the Related Actions Involve Common Questions of Fact................................. 5

          B.         Consolidated Pretrial Proceedings Will Serve the Convenience of the
                     Parties and Witnesses and Promote the Just and Efficient Conduct of the
                     Litigation. ................................................................................................................ 7

          C.         The Alexandria Division of the Eastern District of Virginia Is the Superior
                     Transferee Forum. ................................................................................................... 8

                     1.         The Alexandria Division of the Eastern District of Virginia Is the
                                Most Convenient Forum. ............................................................................ 9

                     2.         The Highest Number of Cases Have Been Filed in the Eastern
                                District of Virginia. ................................................................................... 12

                     3.         The Alexandria Division of the Eastern District of Virginia Is
                                Well-Suited to Handle the Litigation. ....................................................... 13

II.       Plaintiffs’ Arguments for Transferring the Actions to Other Districts Should Be
          Rejected............................................................................................................................. 16

          A.         The Western District of Washington Is Not An Appropriate Transferee
                     Forum. ................................................................................................................... 16

          B.         The District of the District of Columbia Is Not An Appropriate Transferee
                     Forum. ................................................................................................................... 18

          C.         The Northern District of California Is Not An Appropriate Transferee
                     Forum. ................................................................................................................... 19

CONCLUSION ............................................................................................................................. 20




                                                                        i
           Case MDL No. 2915 Document 119 Filed 08/26/19 Page 4 of 24



       Defendants Capital One Financial Corporation, Capital One Bank (USA), N.A., and

Capital One, N.A. (collectively, “Capital One”) respectfully submit this response to the motions

for consolidation and transfer under 28 U.S.C. § 1407 filed by plaintiffs in class action lawsuits

relating to the cyber incident that Capital One announced on July 29, 2019. For the convenience

of the parties and witnesses and to promote the just and efficient conduct of the litigation, all

related actions should be consolidated and transferred to the Alexandria Division of the Eastern

District of Virginia.

                                        INTRODUCTION

       To date, more than fifty putative class actions have been filed in federal courts

nationwide relating to the 2019 criminal cyber-attack on Capital One’s systems in which

personal identifying information (“PII”) of Capital One cardholders, customers, and credit card

applicants was illegally accessed by a lone hacker (the “Cyber Incident”).

       Within days of Capital One’s announcement of the Cyber Incident, dozens of putative

class action complaints were filed in various district courts. These related actions all arise out of

a principal allegation—that Capital One failed to sufficiently protect the PII accessed in the

Cyber Incident. Based on that central and overarching allegation, the complaints in the related

actions purport to assert—on behalf of overlapping nationwide classes and subclasses—a host of

the same or substantially similar common law and statutory claims against Capital One. In short,

all of the related actions seek the same relief, from the same defendants, on behalf of the same

consumers, to redress the same alleged harms.

       Just two days after Capital One announced the Cyber Incident, a plaintiff in one of the

related actions filed a motion with this Panel seeking transfer and consolidation in a single

district court under 28 U.S.C. §1407. Given the substantial volume of related actions already



                                                 1
            Case MDL No. 2915 Document 119 Filed 08/26/19 Page 5 of 24



filed, the large number of alleged class members, and the likelihood that both putative class

action and individual complaints will continue to be filed, no one can reasonably dispute that the

federal litigation arising out of the Cyber Incident should be consolidated in a single court for

efficient and orderly pretrial proceedings. Indeed, this Panel has consistently ordered transfer

and consolidation in litigation arising out of cyber incidents. See, e.g., In re Marriott Int’l, Inc.,

Customer Data Sec. Breach Litig., MDL No. 2879, Dkt. No. 191 (February 6, 2019); In re

Equifax Consumer Data Sec. Breach Litig., MDL No. 2800, Dkt. No. 550 (December 6, 2017);

In re Yahoo! Inc. Customer Data Sec. Breach Litig., MDL No. 2752, Dkt. No. 62 (December 7,

2016).    The Panel should follow its well-reasoned precedent here and establish an MDL

proceeding for all cases arising out of the Cyber Incident. Doing so would facilitate “the

convenience of [the] parties and witnesses and . . . promote the just and efficient conduct of [the]

actions” as a whole. 28 U.S.C. § 1407(a).

         While conducting coordinated pretrial proceedings in a single court is indisputably

appropriate here, there are competing views about where those proceedings should occur. In the

first Section 1407 motion filed, plaintiff in Fadullon v. Capital One Financial Corporation, et

al., No. 2:19-cv- 01189 (W.D. Wash.), asks this Panel to transfer all related cases to the Western

District of Washington. See Dkt. No. 1. The second motion, filed by plaintiffs in Zosiac v.

Capital One Financial Corporation, et al., No. 1:19-cv-02265 (D.D.C.), seeks transfer to the

District for D.C. See Dkt. No. 8. Various plaintiffs have weighed in to support the Fadullon or

Zosiac motions, while others have proposed alternative transferee forums, including the Eastern

District of Virginia and the Northern District of California.

         All three of the Capital One entities named as defendants in the related actions are

headquartered in McLean, Virginia, located in the Eastern District of Virginia, where most of the



                                                  2
           Case MDL No. 2915 Document 119 Filed 08/26/19 Page 6 of 24



relevant witnesses, documents, and computer systems relating to the claims against Capital One

are located. Indeed, the overwhelming majority of Capital One’s leadership and associates are

located in the Eastern District of Virginia, including those devoted to the company’s

cybersecurity program. The Eastern District of Virginia is, moreover, renowned for its ability to

swiftly and efficiently resolve complex litigation, and it is well-suited for handling consolidated

pretrial proceedings in the related actions. Finally, the courts within the Eastern District of

Virginia—particularly its Alexandria Division—are conveniently located, providing ready access

to multiple large airports and an array of hotels and other amenities. In contrast, the Western

District of Washington, the District for D.C., and the Northern District of California have no

meaningful connection to this litigation, and none of them is an appropriate transferee forum.

       Accordingly, Capital One supports transfer and consolidation of all related actions in the

Eastern District of Virginia, Alexandria Division.

                                 FACTUAL BACKGROUND

       Established in 1994, Capital One Financial Corporation is a diversified financial services

holding company with banking and non-banking subsidiaries.             The company’s principal

subsidiaries, which have also been named as defendants in the related actions, are (i) Capital One

Bank (USA), N.A. (“COBNA”), which offers credit and debit card products, other lending

products, and deposit products; and (ii) Capital One, N.A. (“CONA”), which offers a broad

spectrum of banking products and financial services to consumers, small businesses, and

commercial clients. Like Capital One Financial Corporation, both COBNA and CONA have

their corporate headquarters in McLean, Virginia, and out of approximately 44,000 U.S.

employees, 22,000 of them are in Virginia—more than in any other state. See Declaration of

Chris Harcum, attached as Exhibit A, ¶ 5. These Virginia employees are split between locations



                                                3
           Case MDL No. 2915 Document 119 Filed 08/26/19 Page 7 of 24



in the Eastern District of Virginia—in and around McLean, at locations in the Richmond

metropolitan area, and in Chesapeake, Virginia. Id. But it is not simply a matter of sheer

number of employees—nearly 80% (548 of 696) of the members of Capital One’s Cyber

Security Team (the “Cyber Team”) sit in the Eastern District of Virginia (396 associates in

McLean, 152 in the Richmond area) along with nearly 90% of the Cyber Team’s senior leaders

(31 in McLean and three in Richmond, out of 38 total). Id., ¶¶ 7-9.

       Capital One confirmed that the Cyber Incident had occurred on July 19, 2019, promptly

remediated the misconfiguration that permitted the hacker’s intrusion, and began working with

federal law enforcement to facilitate the hacker’s apprehension. The person accused of carrying

out the Cyber Incident, Paige Thompson, was arrested and is now the subject of a criminal

proceeding in federal court. Capital One announced the Cyber Incident on July 29, 2019.

       The next day, plaintiffs began filing putative class actions against Capital One and, in a

small minority of cases, other defendants including Amazon Web Services (“AWS”).1 All of the

actions arise out of the same principal allegation—that Capital One failed to sufficiently protect

the PII accessed in the Cyber Incident. Based on that core allegation, plaintiffs assert a variety of

claims against Capital One, including: (i) negligence; (ii) negligence per se; (iii) breach of

contract and/or implied contract; (iv) unjust enrichment; (v) invasion of privacy; (vi) violations

of state data breach laws; and (vii) violations of state consumer-protection laws. The plaintiffs

assert these claims on behalf of the same or overlapping putative classes, including nationwide

and state classes of individuals whose PII was allegedly accessed in the Cyber Incident.

       In light of Capital One’s headquarters within the Eastern District of Virginia, it is not

surprising that a significant number of cases have been filed there. Sixteen of the related actions

1
  AWS, a subsidiary of Amazon.com, Inc., provided Capital One with cloud storage on which the
information at issue was located.

                                                 4
            Case MDL No. 2915 Document 119 Filed 08/26/19 Page 8 of 24



were filed in the Eastern District of Virginia—almost twice as many as any other District—with

11 of those actions originally filed in the Alexandria Division and five in the Richmond Division.

                                          ARGUMENT

       I.      The Related Actions Should Be Consolidated in the Eastern District of
               Virginia, Alexandria Division.

       Under 28 U.S.C. § 1407(a), consolidation of related actions for pretrial proceedings is

warranted where: (i) the cases involve one or more common questions of fact; and (ii) transfer

will serve the convenience of the parties and witnesses and promote the just and efficient

conduct of the cases. In re Anthem, Inc., Customer Data Security Breach Litig., 109 F. Supp. 3d

1364, 1365 (J.P.M.L. 2015). These factors are unquestionably satisfied here. More than fifty

putative class actions have been filed relating to the same underlying event—the Capital One

Cyber Incident—and asserting the same or substantially similar claims on behalf of overlapping

putative classes. Consolidating all the related actions in the Alexandria Division of the Eastern

District of Virginia will maximize the efficiencies intended by Section 1407 and promote the

convenience of the parties and witnesses and the just and efficient conduct of the litigation.

            A. All the Related Actions Involve Common Questions of Fact.

       Related cases are appropriate for transfer and consolidation under Section 1407 where, as

here, they “share factual issues arising from common allegations.” In re Lipitor (Atorvastatin

Calcium) Mktg., Salespractices & Prods. Liab. Litig. (No. II), 997 F. Supp. 2d 1354, 1356–57

(J.P.M.L. 2014).

       The complaints filed in the related actions plainly meet Section 1407’s “common

question of fact” standard because they all arise out of the same principal allegation—that

Capital One failed to sufficiently protect the PII accessed in the Cyber Incident. See, e.g.,

Compl. ¶ 29, McDonough, No. 3:19-cv-00595 (E.D. Va.) (“[Capital One] failed to implement


                                                 5
           Case MDL No. 2915 Document 119 Filed 08/26/19 Page 9 of 24



and maintain reasonable security procedures and practices appropriate to the nature and scope of

the information compromised in the data breach.”); Compl. ¶ 1, Baird, No. 3:19-cv-00585 (E.D.

Va.) (“Plaintiff asserts this class action against Capital One for its failure to exercise reasonable

care in securing and safeguarding consumers’ sensitive personal information . . . .”); Compl. ¶ 2,

Ouellette, et al. v. Capital One Financial Corporation, et al., No. 2:19-cv-01203 (W.D. Wash.)

(“Plaintiffs bring this class action lawsuit on their behalf, and on behalf of the Classes, against

Capital One and the Amazon Defendants for their failure to protect the confidential information

of over 100 million consumers . . . .”).

       All the related actions will necessarily involve questions about the Cyber Incident

(including Capital One’s discovery of and response to it), Capital One’s data security practices,

and plaintiffs’ alleged damages. See In re Uber Techs., Inc., Data Sec. Breach Litig., 304 F.

Supp. 3d 1351, 1353 (J.P.M.L. 2018) (ordering consolidation where “[c]ommon factual

questions [we]re presented with respect to Uber’s practices in safeguarding its users’ personal

information, the investigation into the breach, the alleged delay in disclosing the breach, and the

nature of the alleged damages.”). These overarching questions of fact are at the core of all the

complaints, warranting transfer and consolidation under Section 1407.            And, importantly,

virtually all the Plaintiffs who have weighed in have also supported consolidation.

       While some of the complaints contain unique factual allegations or distinct causes of

action, those minor differences do not militate against consolidation. See In re Marriott Int’l,

Inc., Customer Security Breach Litig., 363 F. Supp. 3d at 1374 (explaining that “differing legal

theories is not significant where . . . the actions still arise from a common factual core.”); In re

Ashley Madison Customer Data Sec. Breach Litig., 148 F. Supp. 3d 1378, 1380 (J.P.M.L. 2015)

(“[T]ransfer under Section 1407 does not require a complete identity or even a majority of



                                                 6
          Case MDL No. 2915 Document 119 Filed 08/26/19 Page 10 of 24



common factual issues . . . .”). Therefore, that some of the related actions may allege facts or

assert claims that are ancillary to the core allegation that Capital One failed to adequately

safeguard consumer PII does not weigh against consolidation.

           B. Consolidated Pretrial Proceedings Will Serve the Convenience of the Parties
              and Witnesses and Promote the Just and Efficient Conduct of the Litigation.

       This Panel routinely orders transfer and consolidation where a large number of putative

class actions are filed in the wake of a data security incident impacting the PII of many

consumers. See, e.g., In re Uber Techs., Inc., Data Sec. Breach Litig., 304 F. Supp. 3d 1351

(initially consolidating 10 cases); In re Marriott Int’l, Inc., Customer Sec. Breach Litig., 363 F.

Supp. 3d 1372 (initially consolidating 11 cases); In re Equifax, Inc., Customer Data Sec. Breach

Litig., 289 F. Supp. 3d 1322 (J.P.M.L. 2017) (initially consolidating 97 cases).

       Currently pending before this Panel are motions for transfer and consolidation of 21

actions arising out of the Cyber Incident. See Dkt. No. 11. Numerous other cases have been

noticed as potential tag-along actions, and additional potential tag-along actions will continue to

be noticed to the Panel. Consistent with this Panel’s precedent in prior data security breach

matters, consolidation is warranted under Section 1407. Absent consolidation, each of the over

fifty cases filed to date would have to be litigated, simultaneously, in dozens of federal courts

across the country before different judges. Accordingly, this litigation falls squarely within the

scope of what Section 1407 is intended to address, because consolidated pretrial proceedings

“will eliminate duplicative discovery, prevent inconsistent pretrial rulings on class certification

and other issues, and conserve the resources of the parties, their counsel, and the judiciary.” In

re Marriott Int’l, Inc., Customer Data Sec. Breach Litig., 363 F. Supp. 3d 1372 at 1374.

       Further, because the related actions share common questions of fact and assert the same

or similar claims, the actions will involve the same discovery and inquiry into the same relevant


                                                 7
           Case MDL No. 2915 Document 119 Filed 08/26/19 Page 11 of 24



subject matters. See In re MLR, LLC, Patent Litig., 269 F. Supp. 2d 1380, 1381 (J.P.M.L. 2003)

(finding that consolidation “has the benefit of placing all actions . . . before a single transferee

judge who can structure pretrial proceedings to consider all parties’ legitimate discovery needs”).

Consolidated pretrial proceedings will allow the efficient conduct of discovery under the

oversight of a single court, rather than having entirely duplicative discovery occur on a

piecemeal basis in different courts around the country.

        Likewise, enabling a single transferee judge to resolve all pretrial issues, including Rule

12(b) motions, discovery disputes, and potentially class certification issues, will avoid the risk of

inconsistent pretrial rulings being issued by different judges. See In re Generic Digoxin &

Doxycycline Antitrust Litig., 222 F. Supp. 3d 1341, 1343 (J.P.M.L. 2017) (consolidating where

“there [wa]s a significant risk of inconsistent rulings” if the actions proceeded individually).

        Given the number of actions pending in federal courts nationwide, all related to the Cyber

Incident and all based on the same core factual allegations, consolidation in a single court for

pretrial proceedings is the only viable path for the just and efficient resolution of the litigation.

            C. The Alexandria Division of the Eastern District of Virginia Is the Superior
               Transferee Forum.

        The Alexandria Division of the Eastern District of Virginia is the superior transferee

forum. The majority of Capital One’s relevant witnesses and documents are located in that

Division, making it the most convenient forum for the parties and witnesses. The Eastern

District of Virginia also has by far the most pending actions relating to the Cyber Incident (11

were filed in the Alexandria Division and five in the Richmond Division). Moreover, the

Eastern District of Virginia is well-equipped to efficiently handle this litigation.




                                                   8
          Case MDL No. 2915 Document 119 Filed 08/26/19 Page 12 of 24



                   1. The Alexandria Division of the Eastern District of Virginia Is the Most
                      Convenient Forum.

       Capital One’s headquarters are located in McLean, Virginia.             This Panel routinely

establishes MDL proceedings where the defendant is headquartered. See, e.g., In re Lumber

Liquidators Chinese-Manufactured Flooring Prod. Mktg., Sales Practices & Prod. Liab. Litig.,

109 F. Supp. 3d 1382, 1383 (J.P.M.L. 2015) (consolidating cases in Alexandria Division of the

Eastern District of Virginia because “Lumber Liquidators is based in th[e D]istrict . . . and

relevant documents and witnesses will likely be found there”); In re Xyberbaut Corp. Sec. Litig.,

403 F. Supp. 2d 1354, 1355 (J.P.M.L. 2005) (same).

       This preference for consolidation where a defendant is headquartered has been

particularly true in recent data security breach cases like this one. See, e.g., In re Marriott Int’l,

Inc., Customer Data Sec. Breach Litig., 363 F. Supp. 3d at 1375 (selecting district where

defendant is headquartered because relevant documents and witnesses are likely to be found

there); In re Equifax, Inc., Customer Data Sec. Breach Litig., 289 F. Supp. 3d at 1326 (same); In

re Supervalu, Inc., Customer Data Sec. Breach Litig., 67 F. Supp. 3d 1377, 1378 (J.P.M.L 2014)

(same); In re Yahoo! Inc. Customer Data Sec. Breach Litig., 223 F. Supp. 3d at 1354–55 (“[T]he

Northern District of California is an appropriate transferee district for this litigation [because]

Defendant Yahoo’s corporate headquarters is located within the district.”); In re Med.

Informatics Eng’g, Inc., Customer Data Sec. Breach Litig., 148 F. Supp. 3d 1381, 1382

(J.P.M.L. 2015) (“The center of gravity of this litigation is located in the Northern District of

Indiana, where [defendant] is headquartered and operates . . . .”); In re The Home Depot, Inc.

Customer Data Sec. Breach Litig., 65 F. Supp. 3d at 1400 (ordering consolidation in the

Northern District of Georgia where “Home Depot is headquartered”).




                                                  9
          Case MDL No. 2915 Document 119 Filed 08/26/19 Page 13 of 24



       Here, Capital One is based in and strongly tied to the Eastern District of Virginia,

particularly the Alexandria Division. It has approximately 22,000 employees in Virginia—more

than in any other state—split between Capital One’s headquarters in McLean, locations in the

Richmond area, and a smaller facility in Chesapeake, Virginia. Ex. A, ¶ 5. And, out of the 696

employees on Capital One’s Cyber Team, 548 are located within the Eastern District of Virginia

(396 are in McLean and 152 work in the Richmond area). Id. ¶¶ 6-8. Senior leadership for

Capital One’s Cyber Team is also concentrated in the Eastern District of Virginia. Thirty-one of

38 members of Capital One’s Cyber Leadership Team—tasked with defending the company

against cybersecurity threats—are located in McLean, with three more located in Richmond. Id.

       The Alexandria Division of the Eastern District of Virginia is the nerve center of Capital

One’s operations, as well as its cybersecurity operations, with the most significant concentration

of relevant personnel located there. The individuals located at Capital One’s headquarters in

McLean represent the majority of the witnesses likely to have knowledge relevant to the Cyber

Incident, and the majority of documents relating to Capital One’s cybersecurity efforts generally

and the Cyber Incident in particular will be located in McLean. Additionally, a majority of the

databases, or “buckets,” accessed in the Cyber Incident were stored on AWS servers in the

Eastern District of Virginia. See Declaration of Michael Fisk, attached as Exhibit B, ¶ 4.2

       Capital One is not alone in recognizing that the Alexandria Division of the Eastern

District of Virginia is the appropriate forum for consolidated pretrial proceedings. For example,

Plaintiff McDonough correctly notes that the Alexandria Division is Capital One’s “nerve center

2
  In addition to relevant AWS servers being located in the Eastern District of Virginia, the
internal security team that led AWS’s investigation of the Cyber Incident is located at AWS’s
East Coast headquarters in Herndon, Virginia, which is also in the Alexandria Division of the
Eastern District of Virginia and located approximately 30 miles from the federal courthouse in
Alexandria. See Declaration of Brian Buckley in Support of Amazon’s Forthcoming Joinder in
the Capital One Defendants’ Response, ¶ 2.

                                                10
          Case MDL No. 2915 Document 119 Filed 08/26/19 Page 14 of 24



and the center of their decision-making process,” making the Alexandria Division “the logical

transferee forum.” Dkt. No. 5 at 8. Plaintiff Baird echoes McDonough’s support for the

Alexandria Division as “the most-logical ‘center of gravity’ for all of the [related] actions.” Dkt.

No. 7 at 6. And Plaintiff Perdew properly discounts the significance of AWS and Ms. Thompson

to the litigation, observing that “Capital One is the primary target and undoubtedly many current

and former employees will be located in Virginia.” Dkt. No. 89 at 5.

       Accordingly, because most of the witnesses, servers, and information that could be

relevant to the litigation are located in the Alexandria Division of the Eastern District of

Virginia, that court is the most appropriate transferee forum. See In re Xyberbaut Corp. Sec.

Litig., 403 F. Supp. 2d at 1355 (consolidating actions in the Eastern District of Virginia because

it was a “likely source of relevant documents and witnesses inasmuch as [the defendant’s]

headquarters are located there.”); In re Schnuck Mkts., Inc., Customer Data Sec. Breach Litig.,

978 F. Supp. 2d 1379, 1381 (J.P.M.L. 2013) (ordering consolidation in district where defendant

was headquartered and where impacted servers were located); In re Zappos.com, Inc., Customer

Data Sec. Breach Litig., 867 F. Supp. 2d 1357, 1358 (J.P.M.L. 2012) (same).

       Transfer to the Eastern District of Virginia’s Alexandria Division would also be

convenient for the parties. Alexandria is conveniently located with access to three large airports:

Ronald Reagan Washington National Airport, Washington Dulles International Airport, and

Baltimore/Washington International Thurgood Marshall Airport, with direct flights to all major

U.S. cities. The Alexandria area also has an abundance of hotels and other amenities. Thus, the

Alexandria Division of the Eastern District of Virginia would be a convenient location for the

consolidated litigation. See, e.g., In re TLI Commc’ns LLC Patent Litig., 26 F. Supp. 3d 1396,




                                                11
          Case MDL No. 2915 Document 119 Filed 08/26/19 Page 15 of 24



1397 (J.P.M.L. 2014) (recognizing the Alexandria Division’s convenient location and

accessibility, even for international witnesses and parties).

                   2. The Highest Number of Cases Have Been Filed in the Eastern District of
                      Virginia.

       Substantially more cases have been filed in the Eastern District of Virginia than any other

District. Indeed, out of the over fifty cases filed to date, 16 were filed in the Eastern District of

Virginia.3 The District with the next highest number of cases, the District of the District of

Columbia, has just nine pending cases, seven of which were filed by the same law firm—which

should be counted as a single proceeding. The only other District with more than three pending

cases is the Western District of Washington, which has just six cases.

       While not dispositive, this Panel has often found the District where the highest number of

related actions were filed to be the appropriate transferee court for consolidation. See, e.g., In re

Packaged Ice Antitrust Litig., 560 F. Supp. 2d 1359, 1361 (J.P.M.L. 2008) (selecting district

where largest number of cases had been filed); In re Marine Hose Antitrust Litig. (No. II), 531 F.

Supp. 2d 1381, 1382 (J.P.M.L 2008) (same); In re Enron Corp. Sec., Derivative & “ERISA”

Litig., 196 F. Supp. 2d 1375, 1376 (J.P.M.L. 2002) (same). Therefore, in conjunction with the

other compelling reasons for consolidation in the Alexandria Division of the Eastern District of

Virginia, the fact that substantially more cases have been filed there than in any other court

weighs in favor of selecting it as the appropriate MDL forum.




3
  Of the 16 cases filed in the Eastern District of Virginia, 11 were filed in the Alexandria
Division and 5 were filed in the Richmond Division. Six of the Alexandria cases were
subsequently transferred to the Richmond Division, in response to motions filed by plaintiffs’
counsel seeking consolidation of all cases in the District with a case they filed in Richmond.

                                                 12
          Case MDL No. 2915 Document 119 Filed 08/26/19 Page 16 of 24



                   3. The Alexandria Division of the Eastern District of Virginia Is Well-Suited
                      to Handle the Litigation.

       The Alexandria Division of the Eastern District of Virginia is uniquely suited to handle

the consolidated pretrial proceedings in a timely and efficient manner. When determining the

appropriate court for consolidation, this Panel takes into consideration both the docket conditions

and the expertise of the proposed forums. See, e.g., In re Xyberbaut Corp. Sec. Litig., 403 F.

Supp. 2d at 1355 (transferring related actions to the Eastern District of Virginia and citing its

“relatively favorable caseload statistics”); In re TLI Commc’ns LLC Patent Litig., 26 F. Supp. 3d

at 1397 (ordering consolidation in Alexandria Division of the Eastern District of Virginia and

noting the Court’s experience); see also Manual Complex Litigation § 20.131 (4th ed.)

(explaining that Panel considers “the experience, skill, and caseloads of available judges”).

       This Panel has often ordered consolidation in transferee courts that are capable of

expeditiously resolving complex litigation. See, e.g., In re Fenofibrate Patent Litig., 787 F.

Supp. 2d 1352, 1354 (J.P.M.L. 2011) (finding that Section 1407 consolidation is intended to

allow for pretrial proceedings to be “conducted in a streamlined manner leading to the just and

expeditious resolution of all actions to the overall benefit of all parties and the courts”); In re

Morgan Stanley & Co., Inc., Overtime Pay Litig. (No. II), 471 F. Supp. 2d 1353, 1354 (J.P.M.L.

2006) (selecting transferee forum based on its ability to “further enhance the prospects for a just

and speedy resolution of all [related] actions”). Often referred to as the “Rocket Docket,” the

Eastern District is well-known for its ability to resolve complex litigation expeditiously. Indeed,

for several decades, the Eastern District of Virginia has been faster on average than any other

federal district court in the country. For the 12-month period ending March 31, 2019, the median

time from the filing to the disposition of civil cases resolved during or after pretrial proceedings

was just 7.5 months in the Eastern District of Virginia, compared to a national average of 13.4


                                                13
           Case MDL No. 2915 Document 119 Filed 08/26/19 Page 17 of 24



months. See Median Time From Filing to Disposition of Civil Cases, by Action Taken, Table C-

5,    Federal     Judicial   Caseload     Statistics,   March      31,    2019,     available    at

https://www.uscourts.gov/statistics/table/c-5/federal-judicial-caseload-statistics/2019/03/31.

Capital One, as well as certain plaintiffs including those in McDonough and Baird, support

consolidation in the District based in part on the benefits to be gained by expedited proceedings.

See McDonough Response, Dkt. No. 7 at 6 (“No other court in the country is better equipped and

positioned to efficiently manage the pretrial activities in these cases . . . .”); see also Baird

Response, Dkt. No. 5 at 12. And to the extent any plaintiffs oppose consolidation in the Eastern

District of Virginia because of the speed at which litigation proceeds there, this Panel recently

rejected that argument, which is itself contrary to the Panel’s preference for efficient resolution.

See In re Lumber Liquidators Chinese-Manufactured Flooring Prod. Mktg., Sales Practices &

Prod. Liab. Litig., 109 F. Supp. 3d at 1383 (stating that plaintiffs opposing consolidation in the

“Rocket Docket” had “failed to articulate precisely how proceeding at an expeditious pace would

prejudice the parties”).

       In addition to the Eastern District of Virginia’s superior ability to resolve cases quickly,

its docket is also less congested than other federal courts as a whole. As of March 31, 2019,

2,248 civil cases were pending in the Eastern District of Virginia, compared to a national average

across all 94 federal courts of approximately 3,867. See Civil Cases Filed, Terminated, and

Pending, by Jurisdiction, Table C-3, Federal Judicial Caseload Statistics, March 31, 2019,

available at https://www.uscourts.gov/file/26388/download. Indeed, this Panel has previously

selected the Eastern District of Virginia as an MDL forum in light of its “relatively favorable

caseload statistics.” See In re Xyberbaut Corp. Sec. Litig., 403 F. Supp. 2d at 1355.




                                                14
           Case MDL No. 2915 Document 119 Filed 08/26/19 Page 18 of 24



        Finally, the Alexandria Division of the Eastern District of Virginia has been efficiently

handling to completion complex MDL proceedings over the past several years, evidencing the

court’s capability to take on the large number of related cases at issue here. See In re Lumber

Liquidators Chinese-Manufactured Flooring Prods. Marketing, Sales Practices & Prods.

Liability Litig., No. 1:15-md-2627 (E.D. Va) and In re Lumber Liquidators Chinese-

Manufactured Flooring Durability Marketing and Sales Practices Litigation, No. 16-md-2743

(E.D. Va.). A few years earlier, Judge Ellis of the Eastern District of Virginia oversaw the

consolidated MDL proceedings in In re TLI Communications LLC Patent Litigation, No. 14-md-

2534 (E.D. Va.). And with the Lumber Liquidators MDLs now winding down, and just one

other MDL proceeding pending (In re Zetia (Ezetimibe) Antitrust Litigation, No. 18-md-2836

(E.D. Va.)), the Eastern District of Virginia is particularly well-suited to oversee consolidated

pretrial proceedings in this litigation.

        For these reasons, the Eastern District of Virginia’s Alexandria Division is the

objectively superior forum for consolidation. Although certain plaintiffs have advocated for the

Richmond Division of the Eastern District of Virginia, including a group of plaintiffs in five

cases filed in the Eastern District of Virginia (the “Heath Plaintiffs,” Dkt. No. 106), their

arguments in favor of Richmond overlook that the majority of the relevant witnesses and

documents are located in the Alexandria Division, and that Alexandria is more accessible (and

thus convenient) than Richmond.4 See Exs. A and B. Therefore, the Alexandria Division is the


4
  The Heath Plaintiffs misrely on the LinkedIn profile of Capital One’s Chief Security Officer,
ignoring that he is responsible for workplace security, not cybersecurity, for the company.
Capital One’s Chief Information Security Officer and 31 of 38 members of his Cyber Leadership
Team are located in Capital One’s McLean headquarters, along with more than half of all
cybersecurity professionals Capital One employs. As such, the vast majority of key witnesses
responsible for the security of Capital One’s data and with knowledge of the Cyber Incident are
located within the Alexandria Division of the Eastern District of Virginia.

                                               15
             Case MDL No. 2915 Document 119 Filed 08/26/19 Page 19 of 24



logical choice for transfer. If, however, no judges in the Alexandria Division are available, then

the Richmond Division would be the next logical location.

       II.      Plaintiffs’ Arguments for Transferring the Actions to Other Districts Should
                Be Rejected.

       While the plaintiffs in Fadullon and Zosiac are correct that the related actions should be

consolidated under Section 1407, their arguments for transfer to districts other than the Eastern

District of Virginia are misguided and unpersuasive. The forums they propose—the Western

District of Washington and the U.S. District Court for the District of Columbia—have no

relevant connection to Capital One or the Cyber Incident. They are also undesirable forums for

other reasons relevant to the Panel’s consideration.

             A. The Western District of Washington Is Not An Appropriate Transferee
                Forum.

       The Fadullon Plaintiffs filed the first Section 1407 motion, seeking transfer to the

Western District of Washington. See Dkt. No. 1. They contend that District is the “ideal

transferee forum” primarily because (i) the individual accused of carrying out the Cyber Incident,

Paige Thompson, perpetrated her attack from Seattle and is currently in federal custody there;

and (ii) AWS, which is named as a defendant in Fadullon (and several other cases), “has

substantial ties to the Western District of Washington.” Id. at 6-7. Plaintiff Hun seconds these

arguments. See Dkt. No. 93. But neither argument is persuasive.

       First, the Fadullon Plaintiffs are incorrect that Ms. Thompson will be the “key witness”

and that facts disclosed in her criminal proceeding “will determine the liability of all the

defendants in the civil actions.” Dkt. No. 1 at 1-2. While Ms. Thompson certainly possesses

relevant information pertaining to the Cyber Incident, the core factual allegation underpinning

the complaints in the related actions is that Capital One failed to adequately safeguard

consumers’ PII.    Accordingly, the critical discovery to be taken by plaintiffs in the MDL

                                                16
           Case MDL No. 2915 Document 119 Filed 08/26/19 Page 20 of 24



proceedings will concern Capital One’s data security practices and its alleged conduct with

respect to the Cyber Incident. Documents and witnesses relevant to those issues are located

primarily in Virginia, not Seattle.5

       Second, the fact that the Fadullon Plaintiffs (and several others) have named AWS as a

defendant does not necessarily mean that AWS is a significant party in the litigation. In fact,

only 10 of the over fifty cases filed to date even include AWS or Amazon as a defendant. And

while the criminal hacker accessed certain information stored on AWS cloud servers, Capital

One witnesses, not AWS witnesses, have knowledge of and will testify to the configuration and

security of the databases at issue. See Ex. B, ¶ 5. And, importantly, the majority of the impacted

“buckets” of information were located on AWS servers in the Eastern District of Virginia, and

the internal AWS security team that investigated the Cyber Incident is based in the Eastern

District of Virginia.

       Since it is located nearly 3,000 miles from Capital One’s headquarters and most of the

relevant witnesses and documents, the Western District of Washington is an extraordinarily

inconvenient forum for consolidated proceedings. Accordingly, transferring the related actions

to the Western District of Washington would be entirely out of step with this Panel’s well-

established precedent, and it would fail to promote the goals of convenience and efficiency

contemplated by Section 1407.




5
  Additionally, as Plaintiff McDonough correctly notes in her brief supporting consolidation in
the Eastern District of Virginia, Ms. Thompson could invoke her Fifth Amendment rights and
refuse to provide any information relating to the Cyber Incident. See Dkt. No. 5 at 6. And even
if a deposition of Ms. Thompson were to proceed, it would likely occur at a Federal Bureau of
Prisons facility, the location of which is purely speculative at this point.

                                               17
          Case MDL No. 2915 Document 119 Filed 08/26/19 Page 21 of 24



           B. The District of the District of Columbia Is Not An Appropriate Transferee
              Forum.

       The Zosiac Plaintiff’s request for consolidation in the District of the District of Columbia

is equally misguided. In advocating for that District, the Zosiac Plaintiffs primarily argue that (i)

the D.C. courthouse is closer to McLean, Virginia than any other federal courthouse; (ii) most

related actions are pending in D.C.; and (iii) the District of the District of Columbia is well-

equipped to handle the litigation. The last argument can be easily disposed of, because while the

judges in D.C. are certainly capable of handling the MDL, no one—including the Zosiac

Plaintiffs—could credibly argue that the judges in the Eastern District of Virginia are not equally

well-equipped. Further, after taking into account subsequent filings, the Plaintiffs’ statement that

“[m]ore Related Actions are pending in the District of the District of Columbia than in any other

court” is incorrect. Dkt. No. 4 at 2. Only nine cases have been filed in D.C.—seven by the same

law firm6—compared to 16 cases in the Eastern District of Virginia. Thus, properly construed,

there are comparatively few cases pending in the District of D.C., especially when compared to

the Eastern District of Virginia.

       The Zosiac Plaintiffs’ hyper-technical argument—repeated by others including Plaintiff

Aminov7—about the D.C. courthouse being slightly closer to McLean than Alexandria should

also receive no weight. Capital One’s headquarters are essentially equidistant from the federal

courthouses in Alexandria (17.88 miles by car) and D.C. (17.67 miles by car). Moreover,


6
  The Zosiac Plaintiffs argue that—at the time of filing their motion—the largest number of cases
(then five) had been filed in D.C. But the same firm that represents the Zosiac Plaintiffs filed all
five of those cases on behalf of identical putative classes of plaintiffs. The priority sometimes
afforded by the Panel to the volume of pending cases would be inapplicable under these
circumstances.
7
  While Plaintiff Aminov supports consolidation in D.C., Plaintiff concedes that the Eastern
District of Virginia—specifically its Alexandria Division—would be “convenient for the parties
[and] witnesses.” Dkt. No. 92 at 3 n.3.

                                                 18
           Case MDL No. 2915 Document 119 Filed 08/26/19 Page 22 of 24



Capital One’s headquarters are located in the Eastern District of Virginia, not the District of

D.C., and the Zosiac Plaintiffs fail to identify any legitimate connection between D.C., on the

one hand, and Capital One and the Cyber Incident, on the other.

       Finally, the District of D.C. has considerably less favorable docket conditions compared

to the Eastern District of Virginia. The most recent data from the Administrative Office of the

U.S. Courts on the median lifespan of civil cases resolved during or after pretrial proceedings in

the District of D.C. indicates a median time of 35.4 months—nearly three times the national

median of 12.6 months—compared to just 7.7 months in the Eastern District of Virginia.8 See

Median Time From Filing to Disposition of Civil Cases, by Action Taken, Table C-5, Federal

Judicial      Caseload       Statistics,     March        31,      2018,9       available       at

https://www.uscourts.gov/file/24420/download.       Moreover, the District of D.C. already has

seven pending MDLs, versus just three in the Eastern District of Virginia—and the two Lumber

Liquidators MDLs before Judge Trenga in the Alexandria Division are in their final stages.

           C. The Northern District of California Is Not An Appropriate Transferee
              Forum.

       Finally, the Northern District of California, supported by plaintiffs in Aballo (Dkt. No.

95), has virtually no connection to this litigation and cannot seriously be considered as a

potential transferee forum. The Aballo Plaintiffs incorrectly suggest that “the Northern District


8
  Plaintiff Aminov cites an “average time of 5.8 months” in D.C. (Dkt. No. 92 at 11), but that
figure includes all civil cases regardless of the manner of disposition, including cases dismissed
in their infancy—e.g., cases dismissed at the pleading stage and those voluntarily dismissed
without court action. Given that the purpose of Section 1407 consolidation is the facilitation of
consolidated pretrial proceedings, the salient data points are those evidencing the courts’
efficiency in sheparding cases through pretrial proceedings—a benchmark by which the Eastern
District of Virginia is over four times faster than the District of D.C.
9
  Although new versions of this table are published quarterly, the March 31, 2018 table is the
most recent table to provide a median time interval for the District of D.C. with respect to cases
disposed of during or after pretrial proceedings.

                                               19
          Case MDL No. 2915 Document 119 Filed 08/26/19 Page 23 of 24



of California will be the site of substantial discovery” because GitHub, Inc. (“GitHub”), a

Microsoft subsidiary, is based in San Francisco. Specifically, the Plaintiffs argue that substantial

discovery will be taken of GitHub because the accused hacker allegedly posted about stolen

Capital One data on a GitHub webpage she controlled. But out of the over fifty cases filed in the

wake of the Cyber Incident, the Aballo Plaintiffs are the only plaintiffs to name GitHub as a

defendant. And to the extent any GitHub documents or witnesses are relevant to the claims

against Capital One in the related cases, such discovery will be miniscule compared to the

discovery relating to Capital One, which will be focused in the Eastern District of Virginia.

Thus, the Northern District of California—like the Western District of Washington—would be

an exceedingly inconvenient forum for pretrial proceedings in litigation that, as a whole, is

principally focused on Virginia-based Capital One.

                                      *          *           *

       No other forum comes close to matching the Alexandria Division of the Eastern District

of Virginia’s strong connections to this litigation. Consolidating the related actions in that court

will indisputably serve the convenience of the parties and witnesses and promote the just and

efficient conduct of the litigation in furtherance of Section 1407’s goals.

                                          CONCLUSION

       For these reasons, all the related actions should be consolidated for pretrial proceedings

in the Eastern District of Virginia, Alexandria Division.

       Respectfully submitted this 26th day of August, 2019.




                                                 20
Case MDL No. 2915 Document 119 Filed 08/26/19 Page 24 of 24



                             /s/ David L. Balser
                             KING & SPALDING LLP
                             David L. Balser
                             Georgia Bar No. 035835
                             S. Stewart Haskins II
                             Georgia Bar No. 336104
                             John C. Toro
                             Georgia Bar No. 175145
                             Kevin J. O’Brien
                             Georgia Bar No. 714849
                             Robert D. Griest
                             Georgia Bar No. 294216
                             1180 Peachtree Street, N.E.
                             Atlanta, Georgia 30309
                             Telephone: (404) 572-4600
                             Facsimile: (404) 572-5140
                             dbalser@kslaw.com
                             shaskins@kslaw.com
                             jtoro@kslaw.com
                             rgriest@kslaw.com

                             Mary C. Zinsner (VSB No. 31397)
                             TROUTMAN SANDERS LLP
                             401 9th Street, NW, Suite 1000
                             Washington, DC 20004
                             Telephone: (703) 734-4334
                             Facsimile: (703) 734-4340
                             mary.zinsner@troutman.com

                             Robert A. Angle (VSB No. 37691)
                             Jon S. Hubbard (VSB No. 71089)
                             Timothy J. St. George (VSB No. 77349)
                             Harrison Scott Kelly (VSB No. 80546)
                             TROUTMAN SANDERS LLP
                             1001 Haxall Point
                             Richmond, VA 23219
                             Telephone: (804) 697-1200
                             Facsimile: (804) 697-1339
                             robert.angle@troutman.com
                             jon.hubbard@troutman.com
                             timothy.st.george@troutman.com
                             scott.kelly@troutman.com

                             Counsel for Capital One Financial Corporation,
                             Capital One Bank (USA), N.A., and
                             Capital One, N.A.

                            21
